Vanguard STAR ® Fund Supplement to the Prospectus Dated March 7, 2012 New Advisors Join Investment Advisory Teams of Underlying Funds The boards of trustees of Vanguard International Value Fund and Vanguard Windsor TM Fund, each an underlying fund of Vanguard STAR Fund, have removed AllianceBernstein L.P. as an investment advisor and reallocated the assets managed by AllianceBernstein L.P. to ARGA Investment Management, LP (for the International Value Fund) and to Pzena Investment Management, LLC (for the Windsor Fund). Prospectus Text Changes In the Investment Advisor section, the text relating to Vanguard International Value Fund and Vanguard Windsor Fund in the table listing the investment advisors employed by each underlying fund is replaced with the following: Underlying Fund Investment Advisor Vanguard International Value Fund ARGA Investment Management, LP Edinburgh Partners Limited Hansberger Global Investors, Inc. Lazard Asset Management LLC Vanguard Windsor Fund Pzena Investment Management, LLC Wellington Management Company, LLP Also in the Investment Advisor section, AllianceBernstein L.P. is removed from the table describing each investment advisor, and the following text is added to the table: Firm Background ARGA Investment Management, LP Based in Stamford, Connecticut Founded in 2010 Manages approximately $82 million in assets Pzena Investment Management, LLC Based in New York, New York Founded in 1995 Manages approximately $14.7 billion in assets © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 56 082012
